DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Final Office Action in response to the Amendment filed on March 28, 2022 for Application, title: “Systems And Methods For Automated Review Of Risk Adjustment Data on Submitted Medical Claims”.

Status of the Claims
Claims 1-20 were pending.  By the 03/28/2022 Response, claims 1, 5-7, 9-11, 15, 17, 19, and 20 have been amended, claims 4 and 14 have been cancelled, and no new claim had been added.  Accordingly, Claims 1-3, 5-13, and 15-20 remain pending and have been examined.

Priority
This Application was filed on 03/28/2019 and claims no other priority.  For the purpose of examination, the 03/28/2019 is considered to be the effective filing date.




Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.  A claim that recites a judicial exception, but is not integrated into a practical application, is directed to a judicial exception under Step 2A and must be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., Process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity -:
fundamental economic principles or practices (including hedging, insurance, mitigating risk); 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); 
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (see Step 2B below).
Step 1:
Claims 1-3 and 5-10 recite a method for performing computer-aided analysis of an electronic health claim as recited in the preamble of the independent claim 1.  Claims 11-13 and 15-20 recite a system for implementing the method claims 1-3 and 5-10.  Thus, the claims are directed to a method and system which fall within the four statutory categories of invention (Step 1-Yes).
Step 2A, Prong 1:
Claim 1 recites a method for performing computer-aided analysis of an electronic health claim, comprising:  
intercepting, by a computer, an electronic communication transmitted from a sender to a recipient, the electronic communication comprising at least a portion of a current electronic health claim associated with a member, said portion of the current electronic health claim associated with the member including one or more diagnosis codes associated with the member and an identifier for the member
determining, by the computer, whether the member is covered by a health care plan provided by the recipient by querying a database of prior electronic health claims using the identifier, wherein the database comprises information from a plurality of healthcare providers and/or a plurality of healthcare payors; 
identifying, by the computer and responsive to determining that the member is covered by the health care plan, a set of expected diagnosis codes for the current electronic health claim by querying an electronic medical history of the member stored in the database, said set of expected diagnosis codes associated with a chronic disease or a chronic condition of the member and identified by; 
querying the electronic medical history for previously submitted diagnosis codes associated with the member, and
responsive to identifying at least one previously submitted diagnosis code, determining a chronic condition associated with the at least one previously submitted diagnosis code, wherein the set of expected diagnosis codes are mapped to the chronic condition in the database;
determining, by the computer, whether at least one of the set of expected diagnosis codes is included in the one or more diagnosis codes of the current electronic health claim; 
when it is determined that at least one of the set of expected diagnosis codes is included in the one or more diagnosis codes of the current electronic health claim, transmitting the electronic communication to a recipient computer of the recipient; and
when it is determined that at least one of the set of expected diagnosis codes is not included in the one or more diagnosis codes of the current electronic health claim, then;
not sending the electronic communication to the recipient computer of the recipient, 
transmitting a message to the sender computer of the sender, said message identifying the expected diagnosis codes; and
tracking an incident rate for the sender by updating the database to include an indication that the current electronic health claim was missing the at least one of the set of expected diagnosis codes, wherein the incident rate for the sender is compared to incident rates of other healthcare providers to trigger an audit of the sender’s practices and procedures.

In summary, the claim recites a method for performing computer-aided analysis of an electronic health claim by intercepting a current electronic health claim from a sender to a recipient, determining whether the member is covered by a health care plan, identifying expected diagnosis codes associated with a chronic disease or a chronic condition, querying the medical history for previously submitted diagnosis codes associated with the member, determining a chronic condition associated with the previously submitted diagnosis code, determining whether the expected diagnosis codes are included in the current claim and transmit an electronic communication to the recipient’s computer if the expected diagnosis code is included in the claim, otherwise, not sending the electronic communication to the recipient and transmit a message to the sender’s computer if the expected diagnosis code is not included in the claim, and tracking incident rate by updating the database.  
The claim recites a method of performing computer-aided analysis of health claims to determine if a current claim is consistent with past claims for a member and the consistent claims are directed to a healthcare payor while the non-consistent claims are returned for review and/or revision (see Abstract).  Thus, the claim is directed to a process for performing computer-aided analysis of an electronic health claim (see the preamble of the claims).
The claim steps, such as intercepting a current electronic health claim, determining whether the member is covered by a health care plan, identifying expected diagnosis codes, querying the medical history, determining a chronic condition, determining whether the expected diagnosis codes are included in the current claim, transmitting an electronic communication to the recipient if the expected diagnosis code is included in the claim, or transmitting a message to the sender if the expected diagnosis code is not included in the claim, and tracking an incident rate, correspond to the concept of collecting and comparing information (intercepting current electronic health claims) and analyze the information (identifying, querying, and determining whether the expected diagnosis codes is included in the claim by evaluating history information) to identify option (transmitting an communication to the recipient’s computer or transmitting a message to the sender’s computer) in an insurance environment.  Thus, the claim is directed to a process for performing computer-aided analysis of a health claim, which is a fundamental economic practice because it relates to processing insurance information (i.e., hedging, insurance, mitigating risk).  This falls under the abstract idea grouping of “a method of organizing human activity”.  
Claim 11 recites a system with comparable limitations and elements as discussed in claim 1.  Claim 11 recites only the generic computer elements such as a sender computer, a recipient computer, a computer comprises a processor and a memory, and executable instructions.  The mere nominal recitation of generic computer components over a generic communication network do not take the claims out of the methods of organizing human activity grouping.  Therefore, the claims are directed to an abstract idea (Step 2A Prong 1-Yes).
Step 2A, Prong 2:
The claims recite the additional elements including a sender computer, a recipient computer, a computer, a processor, a memory along with the instructions (see claims 11-20) all are the general purpose computer elements as described in Applicant’s Specification (see Publication, paragraphs 63-70 and Figure 3) and are merely invoked as tools to perform the generic steps.  Applicant’s Publication does not describe how these computer elements are different from the general computer components.  Thus, when viewed as a whole, the claims do no more than utilizing a computer system to determine whether the expected diagnosis codes is included in the current electronic health claim (data comparing and matching) by sending information, intercepting information, identifying information, determining information, and transmitting information based on the determination.  
The claims merely amount to the application or instructions to apply the abstract idea on a system, and is considered to amount to nothing more than requiring a generic system (e.g. a computer comprises a processor, a memory, and instructions) to merely carry out the abstract idea itself.  Each claim limitation of the independent claims 1 and 11 have been considered both individually and in combination as ordered, and concluded that they do not integrate the abstract idea into a practical application.  Furthermore, as explained in above, the newly added elements, individually or in combination with others, do not integrate the claims into a practical application or add significantly more to the abstract idea.  Accordingly, the claims do not include the additional element(s) that integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea (Step 2A Prong 2-No). 
Step 2B:
As discussed in Step 2A, Prong 2 above, the claims include the additional elements of a sender computer, a recipient computer, a computer, a processor, a memory along with the instructions.  All these additional elements are recited at a high level of generality, are the general purpose computer elements as described in Applicant’s Specification (see Publication, paragraphs 63-70 and Figure 3), and are merely invoked as tools to perform the generic steps.  Applicant’s Publication does not describe how these computer elements are different from the general computer components.  Thus, when viewed as a whole, the claims do no more than utilizing a computer system to determine whether the expected diagnosis codes is included in the current electronic health claim (data comparing and matching) by sending information, intercepting information, identifying information, determining information, and transmitting information based on the determination.  The limitations are merely instructions to implement the abstract idea on the computing system over a communications network and require no more than a generic computer to perform the generic computer functions, such as the sending, intercepting, identifying, determining, transmitting, and transmitting steps.  All these generic computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.
Dependent claims 2-3 and 5-10 depend on claim 1 and claims 12-13 and 15-20 depend on claim 11, therefore, they include all the limitations of their independent claims.  Thus, the dependent claims also recite the same abstract idea of performing computer-aided analysis of an electronic health claim.
Claims 2 and 12 contain more details about sender and recipient (additional information).  These claims individually or in combination with others do integrate the abstract idea into a practical application or add significantly more to the abstract idea. 

Claims 3 and 13 contain more details about the computer system comprising a clearinghouse configured to communicate between healthcare providers and healthcare payors (additional information and instructions).  These claims individually or in combination with others do integrate the abstract idea into a practical application or add significantly more to the abstract idea.

Claims 4 and 14 contain more details about the step of identifying the diagnosis codes, such as accessing a database, identifying prior data, determining chronic disease or chronic condition of the member, and determining codes for the disease or condition (additional instructions and information).  These claims individually or in combination with others do integrate the abstract idea into a practical application or add significantly more to the abstract idea.

Claims 5 and 15 contain more details about the step of identifying when the expected diagnosis codes is not included in the health claim (additional instructions and information).  These claims individually or in combination with others do integrate the abstract idea into a practical application or add significantly more to the abstract idea.

Claims 6 and 16 contain more details about that the computer system that only accesses and analyzes health claims associated with a defined period of time (additional information).  These claims individually or in combination with others do integrate the abstract idea into a practical application or add significantly more to the abstract idea.

Claims 7 and 17 contain more details about the step of identifying the expected diagnosis codes (additional instructions and information).  These claims individually or in combination with others do integrate the abstract idea into a practical application or add significantly more to the abstract idea.

Claims 8 and 18 contain more details about the step of identifying the expected diagnosis codes associated with the healthcare provider and computer (additional instructions).  These claims individually or in combination with others do integrate the abstract idea into a practical application or add significantly more to the abstract idea.

Claims 9 and 19 contain more details about the step of determining the expected diagnosis codes (additional instructions and information).  These claims individually or in combination with others do integrate the abstract idea into a practical application or add significantly more to the abstract idea.

Claims 10 and 20 contain more details about the step of identifying the expected diagnosis codes (additional instructions and information).  These claims individually or in combination with others do integrate the abstract idea into a practical application or add significantly more to the abstract idea.

The dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  
The focus of the claims is on using a computer system for determining whether the expected diagnosis codes is included in the current electronic health claims in order to decide where to transmit the heath claims.  The claimed invention is no more than processing and matching information (health claims) in order to identify options (where to transmit electronic information).  The claims are not directed to a new type of processor, computer network, or system memory, nor do they provide a method for processing data that improves existing technological processes.  The focus of the claims is not on improving computer-related technology, but on a certain independent abstract idea that uses computers as tools.  There is no improvement to the technical process or computer hardware.  Accordingly, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in the claims.  Therefore, the claims do not add significantly more (i.e., an inventive concept) to the abstract idea (Step 2B-No).


Response to Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive.
Step 2A, Prong 1:
Applicant argues that the claim 1 and 11 do not recite a judicial exception because the claims recites a process go beyond a mental process or certain methods of organizing human activity because the steps of “intercepting  … associated with the member and an identifier for the member”, “whether the member … using the identifier”, and “comprising information from … healthcare payors.” could be performed in a human mind.
Applicant further argues that the step of “tracking an incident rate … and procedures” goes beyond a mental process or “certain methods of organizing human activity” by identifying senders that continuously or consistently submit erroneous or faulty electronic health claims.  Therefore, the claims do not recite a judicial exception under Prong One (see Remarks, pages 10-13).
Response:
The Examiner respectfully disagrees.  As explained in the 101 rejection above, the steps or limitations of intercepting a current electronic health claim, determining whether the member is covered by a health care plan, identifying expected diagnosis codes, querying the medical history, determining a chronic condition, determining whether the expected diagnosis codes are included in the current claim, transmitting an electronic communication to the recipient if the expected diagnosis code is included in the claim, or transmitting a message to the sender if the expected diagnosis code is not included in the claim, and tracking an incident rate, correspond to the concept of collecting and comparing information (intercepting current electronic health claims) and analyze the information (identifying, querying, and determining whether the expected diagnosis codes is included in the claim by evaluating history information) to identify option (transmitting an communication to the recipient’s computer or transmitting a message to the sender’s computer) in an insurance environment.  Thus, the claim is directed to a process for performing computer-aided analysis of a health claim, which is a fundamental economic practice because it relates to processing insurance information (i.e., hedging, insurance, mitigating risk).  This falls under the abstract idea grouping of “a method of organizing human activity”.  
Furthermore, the system claims 11-13 and 15-20 recite the additional computer elements, such as a sender computer, a recipient computer, a computer, a processor, a memory along with the instructions, are all recited at a high level of generality and merely invoked as computer tools to perform the generic steps.  If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic practice but for the recitation of generic computer components, then, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Thus, the claims recite a method directed to a fundamental economic practice since it relates to processing of insurance claims and falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Therefore, Applicant’s arguments are not persuasive.
Step 2A, Prong 2:
Applicant argues that the steps of “querying …” and “tracking …” integrate the claims into a practical application (see Remarks, pages 13-16).
Response:
The Examiner respectfully disagrees.  The newly added elements provide further details and narrow the scope of the claims, but it does not change the analysis.  The step “querying …” is no more than comparing and matching data to look for particular information (patterns of behavior indicating the likely existence of a chronic disease) and “tracking …” is merely updating the database to indicate that some data is missing.  The newly added elements, either individually or in combination with others, do not integrate the claims into a practical application or add significantly more to the abstract idea.  Therefore, Applicant’s arguments are not persuasive.
Step 2B:
Applicant argues that the limitation “identifying …” and “tracking …” elevate the independent claims beyond the well-understood, routine, and conventional activity in the field.  Therefore, the independent claims are patent eligible (see Remarks, pages 16-17).
Response:
The Examiner respectfully disagrees.  As explained in the 101 rejection above, the newly added elements do not integrate the claims into a practical application or add significantly more to the abstract idea.  The claims do not include any element or feature that is not well-understood, routine, and conventional.  Therefore, the claims are not patent eligible.


Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to Claims 1-3, 5-13, and 15-20 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  An updated prior art search did not identify any art, individually or in combination with others, that teaches each and every element of the claims.


Conclusion
Claims 1-3, 5-13, and 15-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697